CAUSE NUMBER \h{oJh-3. ~?^

*-ag*v<ge^ hJ +Httuaw-                                   IN THE COUNTY CIVIL COURT
PLAINTIFF


                                                         AT LAW NUMBER       *~>


DEFENDANT                            a,


                                N^HSfls©* HEARING dW &UEH&BNC.Q Sf^
A MOTION FOR    4^9rr^O^                                         WHuf ifftfi-HEARD ON

                                          .M. IN THE COUNTY COURT AT LAW




'E^ S^rf^^O? row                      PARTY REQUESTING
                  'va-3-yv_£_

                                      NAM


                                                                Nw^^Yvw»^fe

                                     —            1213     aJ3 g
                                          PHONE


PARTY YOU WILL NOTIFY OF              RING:                                                 31
    L^^meX^L
NAME,
      -^ry.  <^Q^vgy^9^<flC
ADDR


PHONE


THIS IS TO CERTIFY THAT ON THIS j^~ DAY OF \\QVOyuJbesr C<fllS ATRUE AND
CORRECT COPY OF THIS INSTRUMENT WAS MAILLDTT^CTZRTiriCD MAIL RCTJ_I_N,
RECblHI REQUESTED// JAsyCty-ff TO ALL OPPOSING PARTIES OR THEIR COUNSEL.

                                                                          FILED IN
                                                                    1ST COURT OF APPEALS
                                                                      HOUSTON, TEXAS

Form No, H-01-84 (Rev. 01/01/2011)
                                                                      NOV-2 2015
                                                                    CHRISTOPHER A. PR.INE

                                                                   CLERK _______